DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comments:

2.	 The previous action mailed on March 28, 2022 has been vacated.  Examiner submits a new non final rejection.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehe 2015/0001647

Regarding claim 1, Dehe discloses a MEMS microphone, including:
 a base (Figs 2/5A/7A/16A a base/substrate 202, para [41]) with a back cavity (Figs 2 a back cavity/a backside cavity 298, para [41]); an electric capacitance system arranged on the base (Figs 2/16A substrate 202), including a back plate (Figs 2/16A a back plate/counter electrodes 222/224, para [41]), 
a first diaphragm (Figs 2/16A a first diaphragm 212, para [41]) and a second diaphragm (Figs 2/16A a second diaphragm 214, para [41]) opposite to the back plate (222/224) and arranged on an upper and lower sides of the back plate (Figs 2/16A shows); 
an insulation layer (Figs 2/16A an insulation layer 242/252/244, para [40-41]) isolating the base (substrate 202), the back plate (Figs 2/16A a back plate/counter electrodes 222/224, para [41]), the first diaphragm (212) and the second diaphragm (214);
 a sealing space  (Figs 2/16A shows) formed between the first diaphragm (212) and the second diaphragm (214); wherein the pressure in the sealing space is equal to an external pressure (Figs 5/16A para [43-44, 47] discloses the design including a ventilation hole 515 for static pressure equalization between the ambient atmosphere and the backside cavity 298 see para [47]).
Regarding claim 2, Dehe discloses the MEMS microphone as described in claim 1, wherein the back plate (Figs 2/16A a back plate/counter electrodes 222/224, para [41]), 
comprises an intermediate main body area (Figs 2/16A, backplate/counter electrode 222/224 connected from left to right form an intermediate main body area),
a first edge area (Fig 2 a left edge of backplate/counter electrodes 222/224) on one side of  the intermediate main body area (the central body area between the first and second edge areas) and 
a second edge area (Fig 2 a right edged of backplate/counter electrodes 222/224) on the other side of the intermediate main body; 
a plurality of acoustic through holes (Fig 2 a plurality of acoustic through holes 227, para [39]) are spaced in the intermediate main body area (the central body area between the first and second edge areas), and
 a plurality of supporting components (Fig 2 a plurality of supporting components/a plurality of pillars 272) penetrates through the acoustic through holes (holes 227) for connecting the first diaphragm (214) to the second diaphragm (212).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 3, Dehe discloses the MEMS microphone as described in claim 2, further including a through hole through which a geometric center of the diaphragm is set and through the supporting component (Fig 7A, a though hole/ventilation hole 515, through which a geometric center of the diaphragm is set and through supporting component/pillars 272, [47]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dehe 2015/0001647 in view of Hu Wei CN107666645A

Regarding claim 4, Dehe does not teach the claimed limitation of claim 4.
Hu Wei discloses the MEMS microphone as described in claim 2, further comprising a first release barrier structure (Fig 2 a first release barrier structure/a air venting structure 302, [36]) located in the first edge area (Fig 2, the first edge area/the left edge of backplate 300) and penetrating the back plate (300),
 the first release barrier structure (Fig 2 the first release barrier structure/the left air venting structure 302, [36]) isolates the acoustic through hole (Fig 2 the acoustic through holes/sound hole 303, [42]) and the insulation layer (insulation layer 120/130, [45]); 
wherein the MEMS microphone further comprises a plurality of second release barriers (Fig 2 a plurality of second release barrier/the right air venting structure 302)  located in the second edge area (Fig 2, the second edge area/the right edge of the back plate 300) and spaced on the back plate (Fig 2 shows air venting structure 302 spaced on the backplate 300); the second release barrier structure (the second release structure/Fig 2, the right air venting structure 302) isolates the acoustic through hole (the through holes/sound holes 303, [42]) from the insulation layer (120/130).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the MEMS microphone further comprising a first release barrier structure, the second release barrier structure in Dehe’s invention as taught by Hu Wei, for lower cost and higher in reliability, while the smaller size silicon microphone will lead to reduced sensitivity and reduced signal to noise ratio, see Hu Wei’s para [6].
	Regarding claim 7, Dehe as modified by Hu Wei discloses the MEMS microphone as described in claim 1, further comprising an extraction electrode corresponding to the first diaphragm, the second diaphragm and the back plate (an extraction electrode corresponding to the first/second diaphragm and the back plate means electrode located on the MEMS microphone; para 35 lines 222 and Fig 2 discloses the first diaphragm/ the first vibrating film 200 serves as the lower electrode and para 41 lines 290 discloses the back plate 300 serves as the upper electrode; para 45 lines 339 discloses the second vibrating film 400).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the MEMS microphone further comprising an extraction electrode corresponding to the first diaphragm, the second diaphragm and the back plate in Dehe’s invention as taught by Hu Wei, for the same motivation as stated in claim 4, see Hu Wei’s para [6].
Regarding claim 8, Dehe as modified by Hu Wei discloses the MEMS microphone as described in claim 7, further including a
 passivation protection layer (insulating layer 130/120) to isolate the extraction electrode of the first diaphragm (Fig 2 the first diaphragm/the first vibrating film 200), the second diaphragm (the second vibrating film 400) and the back plate (backplate 300, see para [41, 45]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate passivation protection layer to isolate the extraction electrode of the first diaphragm the second diaphragm and the back plate in Dehe’s invention as taught by Hu Wei, for the same motivation as stated above, see Hu Wei’s para [6].
Regarding claim 9, Dehe as modified by Hu Wei discloses the MEMS microphone as described in claim 7, wherein the upper and lower surfaces of the back plate are provided with a number of bumps for preventing the first diaphragm and the second diaphragm from adhering to  the back plate (para [44] discloses the bumps 306 may also provide on the upper and lower surface of the backplate 300 to prevent the first vibrating film membrane 200 and the second vibrating film membrane 400 from adhering to the backplate 300). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a number of bumps in Dehe’s invention as taught by Hu Wei for preventing the first and second diaphragm from adhering to the backplate, see Hu Wei’s para [44].
7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dehe 2015/0001647 in view of Hu Wei CN107666645A further in view of Mays 2020/0365447

Regarding claim 5, Dehe does not teach the claimed limitation of claim 5.
Hu Wei discloses the MEMS microphone as described in claim 2, further including a releasing hole (Fig 2 a releasing hole 422, [52]) through the second diaphragm (the second diaphragm/the second vibrating membrane 400) and arranged in the second edge area (para [52] lines 9-10 discloses the release hole 422 can be set according to the designed release path).
Dehe as modified by Hu Wei does not disclose the releasing hole is filled with dielectric material.
Mays discloses teach the releasing hole is filled with dielectric material (para [60, 64, 68] discloses the opening filled with one or more dielectric material). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the releasing hole is filled with dielectric material
in Dehe’s invention as modified by Hu Wei as taught by Mays, using different dielectric material fill within the openings may allow creating hybrid materials with improved etch performance and/or carefully controlled dielectric properties.  See Mays’ para [49].
Regarding claim 6, Dehe as modified by Hu Wei discloses the MEMS microphone as described in claim 5, wherein the releasing hole (Fig 2 the release hole 422, [52]) and the acoustic through hole (Fig 2 the acoustic through holes/sound holes 303, [42]) are at least separated by two second barrier releasing structure (Fig 2 shows plurality of release barrier structure/air venting structure 302, [36]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate wherein the releasing hole and the acoustic through hole are at least separated by two second barrier releasing structure in Dehe’s invention as taught by Hu Wei, for  lower cost and higher in reliability, while the smaller size silicon microphone will lead to reduced sensitivity and reduced signal to noise ratio, see Hu Wei’s para [6].

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653